                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.     5:19-cv-01062-SVW-SHK                                          Date        September 19, 2019
 Title        Steven J. Kohr v. Uline, Inc. et al.

                                               JS-6

 Present: The Honorable     STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                   Paul M. Cruz                                                N/A
                   Deputy Clerk                                      Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                         N/A                                                       N/A
 Proceedings:            ORDER GRANTING PLAINTIFF’S MOTION TO REMAND [12]

       Based on the analysis below, the Court concludes the Defendant has failed to meet its burden in
showing the non-diverse defendants were fraudulently joined. The Court therefore GRANTS Plaintiff’s
motion to remand [12]. Because this Court no longer has subject matter jurisdiction over this dispute, we
decline to rule on the Defendant’s motion to dismiss [9].

  I.     Introduction

    Stephen J. Kohr (“Plaintiff”) was employed by Uline, Inc. (“Uline”), a Delaware corporation, as a
“warehouse associate/picker” under the supervision of California citizens Jason Becher and Amanda
Russell (all together “Defendants”). See Dkt. 12. Plaintiff alleges that Uline has a history of
discriminating against disabled employees. Id. at 2. On December 12, 2017, Plaintiff claims he injured
his back while at work, and was subsequently placed on light duty for five days. Id. at 3–4. Following a
worker’s compensation claim and a series of negative performance reviews, Plaintiff was fired on
February 11, 2019. Id. at 4. Plaintiff claims he is the victim of a pattern of harassment and
discrimination against injured or disabled employees carried out by Defendants. Id. at 5.

    Plaintiff began this action in California Superior Court on April 22, 2019, alleging nine causes of
action (all under California state law) against Defendants. Id. at 1. Of the Defendants, only Uline is a
non-California resident, by virtue of its incorporation in Delaware. Id. On June 10, 2019, Defendants
filed a notice of removal to this Court based on a theory of fraudulent joinder of non-diverse defendants.
Id. Plaintiff now seeks remand. Dkt. 12.




                                                                                                  :
                                                            Initials of Preparer
                                                                                    PMC

                                           CIVIL MINUTES - GENERAL                                    Page 1 of 3
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.     5:19-cv-01062-SVW-SHK                                              Date    September 19, 2019
 Title        Steven J. Kohr v. Uline, Inc. et al.


 II.     Motion to Remand

    A state court has “jurisdiction to adjudicate all claims arising under state or federal law.” Hansen v.
Grp. Health Coop., 902 F.3d 1051, 1056 (9th Cir. 2018). By contrast, “[f]ederal courts are courts of
limited jurisdiction and, as such, cannot exercise jurisdiction without constitutional and statutory
authorization.” Id. A complaint filed in state court may be removed “to federal court under the general
removal statute, 28 U.S.C. § 1441” if the defendant demonstrates either federal question or diversity
jurisdiction. Id. However, “[t]he removing defendant bears the burden of overcoming the ‘strong
presumption against removal jurisdiction.’ ” Id. (quoting Geographic Expeditions, Inc. v. Estate of
Lhotka ex rel. Lhotka, 599 F.3d 1102, 1107 (9th Cir. 2010)).

            a. Diversity Jurisdiction

         The Defendants premise their removal under 28 U.S.C. § 1441(b), which permits removal based
on this Court’s diversity jurisdiction. 28 U.S.C. § 1332. However, “[t]he presence of the nondiverse
party automatically destroys original [subject matter] jurisdiction.” Wis. Dept. of Corrections v. Schacht,
524 U.S. 381, 389 (1998). Federal courts “strictly construe the removal statute against removal
jurisdiction,” so “[f]ederal jurisdiction must be rejected if there is any doubt as to the right of removal in
the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (citations omitted); see also
Cal. ex rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th Cir. 2004). Because the Plaintiff has pleaded
both diverse and non-diverse Defendants, removal is only proper if the non-diverse defendants were
fraudulently joined. Hamilton Materials, Inc. v. Dow Chem. Corp., 494 F.3d 1203, 1206 (9th Cir. 2007).

            b. Fraudulent Joinder

        It is the Defendant’s burden to show by clear and convincing evidence that a non-diverse party
has been fraudulently joined. Id. There is a general presumption against fraudulent joinder, but a
defendant may show a defendant is fraudulently joined “[i]f the plaintiff fails to state a cause of action
against a resident defendant, and the failure is obvious according to the settled rules of the state . . . .” Id.
(citing McCabe v. General Foods Corp., 811 F.2d 1336, 1339 (9th Cir. 1987)).

        Federal district courts in California have interpreted fraudulent joinder as a heavy burden– if
“there is any possibility that a plaintiff may prevail on the cause of action against the in-state defendant”
then the joinder is not fraudulent, and remand is appropriate. Plute v. Roadway Package Sys., Inc., 141
F. Supp. 2d 1005, 1008 (N.D. Cal. 2001) (citing Nishimoto v. Federman-Bachrach & Assocs., 903 F.2d
709, 712 (9th Cir. 1990)); see also Alderman v. Pitney Bowes Mgmt. Servs., 191 F. Supp. 2d 1113, 1115




                                                                                                    :
                                                               Initials of Preparer
                                                                                        PMC

                                            CIVIL MINUTES - GENERAL                                     Page 2 of 3
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.    5:19-cv-01062-SVW-SHK                                            Date    September 19, 2019
 Title       Steven J. Kohr v. Uline, Inc. et al.


(N.D. Cal. 2002); Onelum v. Best Buy Stores L.P., 948 F. Supp. 2d 1048, 1051 (C.D. Cal. 2013).

            c. Remand is Appropriate

        Defendants claim “the Complaint contains no substantive allegations against Becher and Russell
that are sufficient under Rule 8 and Plaintiff offers no indication he has held anything back that can and
would change this paradigm.” Dkt. 14 at 3. The Complaint need not be entirely sufficient under Rule 8
for the purposes of a motion to remand; there must only be the possibility the Complaint could be
sufficient under California law. Onelum, 948 F. Supp. 2d at 1051–52. The Plaintiff has alleged nine
California causes of action against the in-state defendants, and the Plaintiff has provided a factual basis
for their plausibility. Dkt. 12 at 3–4. The Plaintiff only needs to show that one of his nine causes of
action could possibly be successful against a single in-state defendant to defeat removal. Dkt. 1-1 at 5.
The Defendant has provided no binding authority to show that every cause of action is impossible
against every in-state defendant. Based on the facts alleged in the complaint, the Court is unwilling to
rule out the possibility of a successful amendment to establish the sufficiency of these claims (if the state
court finds it necessary).

        The Defendants draw our attention to our previous Order in Pineda v. Abbot Labs., Inc., No. 18-
cv-03395-SVW-RAO, 2018 WL 3487111, and express concern about the potential abuse of fraudulent
joinder in California. This concern is appreciated, but Pineda was a rare case. In Pineda, the defendant
Mazzenga was the only non-diverse defendant in an age-discrimination action where the employer was
an Illinois and Delaware corporation. Id. Here, two defendants are California citizens, and the alleged
claims are centered entirely in California. Uline is the only diverse defendant and is only diverse by
virtue of its incorporation in Delaware. Because the bar for establishing fraudulent joinder is so high,
and Defendants’ removal is premised entirely on fraudulent joinder, the motion to remand must be
granted.

III.     Conclusion

        The Plaintiff has chosen California state court to lodge California causes of action against both
diverse and non-diverse parties. Defendants have not met their heavy burden of proving that there is no
possibility that Plaintiff could assert plausible state law claims against the non-diverse defendants.
Plaintiff’s motion to remand is therefore GRANTED.




                                                                                                :
                                                             Initials of Preparer
                                                                                     PMC

                                          CIVIL MINUTES - GENERAL                                   Page 3 of 3
